Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 4, 2014

                                          No. 04-14-00795-CV

                                       IN RE Roddy G. MARTIN

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

       On December 2, 2014, relator filed a motion for rehearing. The panel has considered the
motion and it is DENIED.

           It is so ORDERED on December 4th, 2014.


                                                                   _____________________________
                                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court




1
 This proceeding arises out of Cause No. 14-435CCL, styled South Texas Powerwash and Striping Inc. v. Roddy G.
Martin , pending in the County Court at Law, Kendall County, Texas, the Honorable Bill R. Palmer presiding.